                                            Case 5:20-cv-08285-BLF Document 11 Filed 03/26/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JOSE G. AMEZQUITA,
                                  11                                                        Case No. 20-08285 BLF (PR)
                                                         Plaintiff,
                                  12                                                        ORDER OF DISMISSAL WITH
Northern District of California




                                                                                            LEAVE TO AMEND
 United States District Court




                                  13              v.

                                  14
                                           GARCIA-CORTEZ, et al.,
                                  15
                                                        Defendants.
                                  16

                                  17

                                  18            Plaintiff, a state inmate, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against prison staff at Salinas Valley State Prison (“SVSP”).1 Dkt. No. 1.
                                  20   Plaintiff’s motion for leave to proceed in forma pauperis will be addressed in a separate
                                  21   order.
                                  22                                                 DISCUSSION
                                  23   A.       Standard of Review
                                  24            A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27
                                       1
                                  28    The matter was reassigned to this Court on December 17, 2020, after Plaintiff declined
                                       magistrate judge jurisdiction. Dkt. Nos. 6, 8.
                                            Case 5:20-cv-08285-BLF Document 11 Filed 03/26/21 Page 2 of 8




                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.     Plaintiff’s Claims
                                  10          Plaintiff was transferred from RJ Donovan Correctional Facility to SVSP on
                                  11   November 3, 2018. Dkt. No. 1 at 3. On September 30, 2019, he filed a lawsuit claiming
                                  12   staff misconduct at RJ Donovan Correctional Facility. Id. Plaintiff claims that on January
Northern District of California
 United States District Court




                                  13   23, 2020, he was shot with a 40 mm block gun by Defendant Correctional Officer Garcia-
                                  14   Cortez. Id. Plaintiff claims he was shot “unnecessarily” while on SVSP’s A-yard. Id. On
                                  15   February 21, 2020, Plaintiff filed an inmate grievance alleging misconduct by Defendant
                                  16   Garcia-Cortez for the unnecessary shooting. Id. On February 25, 2020, Plaintiff was
                                  17   interviewed by Defendant Lt. Meredith regarding his staff complaint; the interview was
                                  18   video recorded, and Plaintiff felt very intimidated. Id. at 4. Plaintiff claims that two days
                                  19   later on February 27, 2020, Defendant Meredith removed him from his seat on the Inmate
                                  20   Advisory Council (“Council”) in retaliation for filing a staff complaint. Id. Plaintiff filed
                                  21   an appeal alleging misconduct against Defendant Meredith for removing him from the
                                  22   Council without due process. Id. The appeal against Defendant Garcia-Cortez was denied
                                  23   in April 2020. Id. In May 2020, Plaintiff’s appeal against Defendant Meredith was
                                  24   partially granted, and he was reinstated onto the Council. Id. Then Plaintiff appealed both
                                  25   matters to the third level appeal. Id.
                                  26          Plaintiff claims he has been a victim of the “‘Green Wall’ prison officer conspiracy
                                  27   through intimidation, violence, and retaliation.” Id. He claims Defendants violated his
                                  28                                                 2
                                          Case 5:20-cv-08285-BLF Document 11 Filed 03/26/21 Page 3 of 8




                                   1   right to be free from cruel and unusual punishment under the Eighth Amendment “by their
                                   2   actions of physical abuse, emotional abuse, mental abuse, intimidation, retaliation, and
                                   3   other violations of law” against him. Id. Plaintiff claims that Defendants “knew or should
                                   4   have known that their conduct, attitudes and actions created an unreasonable risk of serious
                                   5   harm” to him, and that their actions and conduct demonstrate deliberate indifference to his
                                   6   Eighth Amendment rights. Id. at 5. Plaintiff claims that as a result of these violations, he
                                   7   “has suffered, is suffering, and will continue to suffer injuries in the form of physical
                                   8   injury, fear, emotional distress, mental distress, and other injuries.” Id. Plaintiff seeks
                                   9   damages. Id. at 3.
                                  10          1.     Eighth Amendment
                                  11          The Constitution does not mandate comfortable prisons, but neither does it permit
                                  12   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a
Northern District of California
 United States District Court




                                  13   prisoner receives in prison and the conditions under which he is confined are subject to
                                  14   scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993).
                                  15   In its prohibition of “cruel and unusual punishment,” the Eighth Amendment places
                                  16   restraints on prison officials, who may not, for example, use excessive force against
                                  17   prisoners. See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992). The Amendment also
                                  18   imposes duties on these officials, who must provide all prisoners with the basic necessities
                                  19   of life such as food, clothing, shelter, sanitation, medical care and personal safety. See
                                  20   Farmer, 511 U.S. at 832; DeShaney v. Winnebago County Dep't of Social Servs., 489 U.S.
                                  21   189, 199-200 (1989); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982). A prison
                                  22   official violates the Eighth Amendment when two requirements are met: (1) the
                                  23   deprivation alleged must be, objectively, sufficiently serious, Farmer, 511 U.S. at 834
                                  24   (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)), and (2) the prison official possesses a
                                  25   sufficiently culpable state of mind, i.e., the offending conduct was wanton, id. (citing
                                  26   Wilson, 501 U.S. at 297); LeMaire v. Maass, 12 F.3d 1444, 1451 (9th Cir. 1993). Where
                                  27   an inmate alleges that the conditions of confinement inflict unnecessary suffering upon
                                  28                                                  3
                                             Case 5:20-cv-08285-BLF Document 11 Filed 03/26/21 Page 4 of 8




                                   1   him, to establish wantonness the inmate must show that prison officials were deliberately
                                   2   indifferent to the inmate’s suffering. Jordan v. Gardner, 986 F.2d 1521, 1528 (9th Cir.
                                   3   1993).
                                   4            Plaintiff’s general and conclusory allegations that Defendants violated his Eighth
                                   5   Amendment rights are insufficient to state a cognizable claim. First of all, he fails to
                                   6   identify an objectively and sufficiently serious deprivation under the first prong. With
                                   7   respect to Defendant Garcia-Cortez, the allegation that he shot Plaintiff “unnecessarily”
                                   8   implies an excessive force claim, which will be discussed in the following section.
                                   9   However, there are insufficient allegations to establish that Plaintiff was subjected to
                                  10   inhumane conditions or unnecessary suffering due to Defendant Meredith’s actions. Even
                                  11   if it were true that Defendant Meredith unlawfully deprived Plaintiff of his seat on the
                                  12   Council, it cannot be said that the loss of that seat amounts to a deprivation of a basic
Northern District of California
 United States District Court




                                  13   necessity which is sufficiently serious to satisfy the first prong. Furthermore, Plaintiff
                                  14   generally alleges that Defendants’ actions involved “physical abuse, emotional abuse,
                                  15   mental abuse,” Dkt. No. 1 at 4, but provides no details or explanations regarding these
                                  16   abuses to establish that they amounted to cruel and unusual punishment. Secondly,
                                  17   Plaintiff’s allegations are insufficient to show that Defendant Meredith possessed a
                                  18   sufficiently culpable state of mind under the second prong. Farmer, 511 U.S. at 834. He
                                  19   alleges that Defendants “knew or should have known.” Dkt. No. 1 at 5 (emphasis added).
                                  20   However, the second prong requires a subjective awareness: the official must both be
                                  21   aware of facts from which the inference could be drawn that a substantial risk of serious
                                  22   harm exists, and he must also draw the inference. See Farmer, 511 U.S. at 837.
                                  23   Accordingly, Plaintiff fails to state an Eighth Amendment claim against Defendant
                                  24   Meredith. In the interest of justice, Plaintiff shall be granted an opportunity to allege
                                  25   sufficient facts, that are non-conclusory, to state an Eighth Amendment claim against
                                  26   Defendant Meredith.
                                  27   ///
                                  28                                                  4
                                          Case 5:20-cv-08285-BLF Document 11 Filed 03/26/21 Page 5 of 8




                                   1           2.     Excessive Force
                                   2           Plaintiff claims that Defendant Garcia-Cortez shot him “unnecessarily” on January
                                   3   23, 2020, while in the A-yard. Dkt. No. 1 at 3. Liberally construed, Plaintiff may be
                                   4   implying that Defendant used excessive force.
                                   5           The treatment a convicted prisoner receives in prison and the conditions under
                                   6   which he is confined are subject to scrutiny under the Eighth Amendment. Helling v.
                                   7   McKinney, 509 U.S. 25, 31 (1993). “After incarceration, only the unnecessary and wanton
                                   8   infliction of pain . . . constitutes cruel and unusual punishment forbidden by the Eighth
                                   9   Amendment.” Whitley v. Albers, 475 U.S. 312, 319 (1986) (ellipsis in original) (internal
                                  10   quotation and citation omitted). A prison official violates the Eighth Amendment when
                                  11   two requirements are met: (1) the deprivation alleged must be, objectively, sufficiently
                                  12   serious, Farmer, 511 U.S. at 834, and (2) the prison official possesses a sufficiently
Northern District of California
 United States District Court




                                  13   culpable state of mind, i.e., the offending conduct was wanton, id.; LeMaire, 12 F.3d at
                                  14   1451.
                                  15           Whenever prison officials stand accused of using excessive force in violation of the
                                  16   Eighth Amendment, the deliberate indifference standard is inappropriate. Hudson, 503
                                  17   U.S. at 6. Instead, the core judicial inquiry is whether force was applied in a good-faith
                                  18   effort to maintain or restore discipline, or maliciously and sadistically to cause harm. Id. at
                                  19   6-7; Whitley, 475 U.S. at 320-21; Jeffers v. Gomez, 267 F.3d 895, 912-13 (9th Cir. 2001)
                                  20   (applying “malicious and sadistic” standard to claim that prison guards used excessive
                                  21   force when attempting to quell a prison riot, but applying “deliberate indifference”
                                  22   standard to claim that guards failed to act on rumors of violence to prevent the riot).
                                  23           Plaintiff’s brief allegation that he was shot “unnecessarily” is not sufficient to state
                                  24   an excessive force claim against Defendant Garcia-Cortez. Plaintiff shall be granted leave
                                  25   to amend this claim to state sufficient facts to indicate that the force was applied
                                  26   maliciously and sadistically to cause harm rather than in a good-faith effort to maintain or
                                  27   restore discipline. Hudson, 503 U.S. at 6. Plaintiff should describe the circumstances in
                                  28                                                   5
                                          Case 5:20-cv-08285-BLF Document 11 Filed 03/26/21 Page 6 of 8




                                   1   which Defendant Garcia-Cortez used the block gun, and why the use of the gun was
                                   2   “unnecessary.” He should also describe the injuries he received, if any, and what medical
                                   3   care was required.
                                   4          3.      Retaliation
                                   5          Plaintiff claims that Defendants used retaliation to subject him to cruel and unusual
                                   6   punishment under the Eighth Amendment. The Court has already discussed the
                                   7   requirements to state an Eighth Amendment. See supra at 3-4. If Plaintiff wishes to state
                                   8   a separate retaliation claim under the First Amendment, he must allege sufficient facts to
                                   9   establish five basic elements: “(1) An assertion that a state actor took some adverse action
                                  10   against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action
                                  11   (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not
                                  12   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,
Northern District of California
 United States District Court




                                  13   567-68 (9th Cir. 2005) (footnote omitted). For example, Plaintiff claims Defendant
                                  14   Meredith had him removed from the Council in retaliation for filing a staff complaint.
                                  15   Dkt. No. 1 at 4. However, there is no allegation that Defendant Meredith’s actions chilled
                                  16   Plaintiff’s exercise of his First Amendment rights and that it did not reasonably advance a
                                  17   legitimate correctional goal. Plaintiff shall be granted leave to amend to attempt to state
                                  18   sufficient facts to state a retaliation claim.
                                  19          4.      Due Process
                                  20          Lastly, Plaintiff claims Defendant Meredith removed him from the Council without
                                  21   due process. Dkt. No. 1 at 4. To the extent that Plaintiff is attempting to state a due
                                  22   process claim in this action, his allegations are insufficient.
                                  23          Interests that are procedurally protected by the Due Process Clause may arise from
                                  24   two sources – the Due Process Clause itself and laws of the states. See Meachum v. Fano,
                                  25   427 U.S. 215, 223-27 (1976). In the prison context, these interests are generally ones
                                  26   pertaining to liberty. Changes in conditions so severe as to affect the sentence imposed in
                                  27   an unexpected manner implicate the Due Process Clause itself, whether or not they are
                                  28                                                    6
                                          Case 5:20-cv-08285-BLF Document 11 Filed 03/26/21 Page 7 of 8




                                   1   authorized by state law. See Sandin v. Conner, 515 U.S. 472, 484 (1995). A state may not
                                   2   impose such changes without complying with minimum requirements of procedural due
                                   3   process. See id. at 484.
                                   4          Deprivations that are authorized by state law and are less severe or more closely
                                   5   related to the expected terms of confinement may also amount to deprivations of a
                                   6   procedurally protected liberty interest, provided that (1) state statutes or regulations
                                   7   narrowly restrict the power of prison officials to impose the deprivation, i.e., give the
                                   8   inmate a kind of right to avoid it, and (2) the liberty in question is one of “real substance.”
                                   9   See id. at 477-87. Generally, “real substance” will be limited to freedom from (1) a
                                  10   restraint that imposes “atypical and significant hardship on the inmate in relation to the
                                  11   ordinary incidents of prison life,” id. at 484, or (2) state action that “will inevitably affect
                                  12   the duration of [a] sentence,” id. at 487.
Northern District of California
 United States District Court




                                  13          Plaintiff makes no allegation that a seat on the Council is a procedurally protected
                                  14   liberty interest under the Due Process clause (because it affects the sentence imposed) or
                                  15   by a state law. Furthermore, he makes no allegation indicating that a seat on the Council is
                                  16   a liberty interest of “real substance.” See Sandin, 515 U.S. at 484. He shall be granted
                                  17   leave to amend this claim to attempt to allege sufficient facts to state a due process claim.
                                  18   Plaintiff is advised that if he did not suffer any deprivation, then he cannot state a
                                  19   procedural due process claim. If Plaintiff did suffer a deprivation, he must show that the
                                  20   deprivation was one of “real substance.” See, e.g., Jones v. Moran, 900 F. Supp. 1267,
                                  21   1273-74 (N.D. Cal. 1995) (Wilken, J.) (adopting Justice Breyer’s two-prong analysis of
                                  22   Sandin majority opinion).
                                  23

                                  24                                           CONCLUSION
                                  25          For the foregoing reasons, the Court orders as follows:
                                  26          1.     The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  27   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to correct
                                  28                                                   7
                                           Case 5:20-cv-08285-BLF Document 11 Filed 03/26/21 Page 8 of 8




                                   1   the deficiencies described above. The amended complaint must include the caption and
                                   2   civil case number used in this order, Case No. C 20-08285 BLF (PR), and the words
                                   3   “AMENDED COMPLAINT” on the first page. If using the court form complaint, Plaintiff
                                   4   must answer all the questions on the form in order for the action to proceed. The amended
                                   5   complaint supersedes the original, the latter being treated thereafter as non-existent.
                                   6   Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Consequently,
                                   7   claims not included in an amended complaint are no longer claims and defendants not
                                   8   named in an amended complaint are no longer defendants. See Ferdik v. Bonzelet, 963
                                   9   F.2d 1258, 1262 (9th Cir.1992).
                                  10            2.       Failure to respond in accordance with this order in the time provided will
                                  11   result in the dismissal of this action without prejudice and without further notice to
                                  12   Plaintiff.
Northern District of California
 United States District Court




                                  13            3.       The Clerk shall include two copies of the court’s complaint with a copy of
                                  14   this order to Plaintiff.
                                  15            IT IS SO ORDERED.
                                  16   Dated: __March 26, 2021_______                       ________________________
                                                                                            BETH LABSON FREEMAN
                                  17
                                                                                            United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.20\08285Amezquita_dwlta
                                  26

                                  27

                                  28                                                    8
